OPINION DISIDENTE DEL
JUEZ ASOCIADO SE. WOLE
La opinión de la mayoría, citando de 27 Cal. Jur. 173, sienta la regla de que el mero hecho de que un testigo deje de prestar declaración favorable, tal como se esperaba, no hace que esté sujeto a ser contradicho por declaraciones anteriores. Entonces, sin embargo, la conclusión de la ma-yoría es que tal no es la situación que tenemos ante nos, y que la declaración fué perjudicial a El Pueblo; que aquí no se trata de una simple negativa.
En primer lugar, no me parece que la exposición de la regla existente no da una idea perfecta del estado de la ley. Durante largo tiempo la regia fué que si bien una de las partes podía demostrar que sus testigos estaban equivocados, no obstante, no podía impugnar su veracidad. La historia de la regia fué discutida hábilmente en el caso de Crago v. State, 202 Pac. 1099. El artículo 243 del Código de Enjui-*663eiamiento Criminal concede nn remedio y permite que se contradiga a nn testigo, y, por tanto, qne sea impugnado en determinados casos específicos. Fuera de estas excepciones, la mejor autoridad es que una parte que presenta un testigo está impedida de impugnarlo. La ley es en la actualidad que antes de poderse contradecir a un testigo éste debe ha-ber dicho algo que sea perjudicial que tienda por sí sólo a perjudicar el caso de la parte que lo presenta. Es razona-ble que de acuerdo con la regla, antes de que una de las partes pueda contradecir a un testigo, éste deba haber decla-rado algo que sea perjudicial.
Las autoridades demuestran que cuando un testigo niega positivamente la existencia de cierto hecho, puede demos-trarse que anteriormente este testigo aseveró la existencia de tal hecho. Entonces, su declaración no equivale a que se dejara meramente de declarar, sino a la aserción de la no existencia de determinado hecho.
Si Lago hubiese dicho que no se hicieron disparos hubiera podido contradecírsele para demostrar que él había manifes-tado que se había disparado.
Si Lago hubiese dicho que Confesor Méndez no había hecho los disparos, pudo habérsele contradicho para demos-trar que él había manifestado lo contrario. Todo lo que Lago dijo en la silla testifical a este respecto fue que no había visto a Confesor Méndez hacer los disparos. Para contradecir esta declaración, El Pueblo debió haber demos-trado que Lago había hecho manifestaciones tendentes a de-mostrar que él en realidad había visto a Méndez disparar; en otras palabras, destruir su negativa sobre un hecho especial y positivo. La aproximación más cercana a esto fué su grito de “¡ me mata ese individuo! ’ ’
No se introdujo inconsistencia alguna. Muy bien cabe dentro del campo de lás posibilidades que Lago dijera en la porte municipal que Confesor Méndez le había disparado, *664pero tuvo que admitir en la repregunta que no Rabia visto los disparos, y que no podía declarar positivamente quién los había hecho.
El Pueblo pudo haber extraído de Lago toda la verdad mediante un interrogatorio. Se dejó de hacerlo. Convengo con la opinión de la mayoría en que el acusado renunció al error cometido por El Pueblo al no sentar las bases adecua-das para contradecir a este testigo, pero insisto en que la prueba ofrecida no tendió a contradecir a Lago, y que El Pueblo dejó de aprovecharse de la oportunidad de descubrir toda la verdad. 1
Nada hallo en los autos que haga caer los hechos dentro ■ de cualquiera de las excepciones a la regla de estoppel suge-rida. El efecto de la presentación de la prueba era traer ante la corte prueba de referencia debidamente objetada, y la declaración era claramente perjudicial. De lo contrario, ¿para qué la insistencia tenaz del fiscal en presentarla?